DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/02/2021 has been entered.  Claims 12 is amended.  Claim 19 is canceled.  Claims 12-18 and 20-27 are remained pending for examination.  Although the subject matter of claim 19 is incorporated in the base claim 12, the rejection of all pending claims under 35 U.S.C. 102/ 103 is maintained for the reasons provided hereinafter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-18 and 23-27 are rejected under 35 U.S.C. 102 as being unpatentable over Keith FitzPatrick et al. (US 6465074 B1) hereinafter FitzPatrick. 

Regarding claim 12, FitzPatrick teaches:  A press cover (Fig. 1 element 18, press cover or press fabric are generally the same.), comprising: at least one polymer layer (Abstract discloses “A resin-impregnated endless belt for a long nip press or calender of the shoe type, or for other papermaking and paper-processing applications, has a base support structure which includes coated elements, such as yarns, having a coating of a first polymeric resin material.  The coating is a layer.) having a reinforcing structure (Col. 8 lines 32-36 discloses “Reinforcing yarns 72 are directed transversely across the base fabric 60 within its braided structure. The reinforcing yarns 72 are particularly important where the press belt is of the "press jacket" variety held by clamping rings on the widthwise edges of the press.”) embedded therein; said reinforcing structure including at least one reinforcing thread (Fig. 7, Reinforcing yarns 72.) being a longitudinal thread extending in a longitudinal direction of the press cover (Fig. 7 and Col. 3 lines 14-20 discloses “the resin-impregnated endless belt comprises a base support structure which may include, among the plurality of elements from which it is formed, a plurality of coated elements having a coating of a first polymeric resin material. The base support structure is in the form of an endless loop having an inner surface, an outer surface, a longitudinal direction and a transverse direction.”); said at least one reinforcing thread being formed of a plurality of fibers or fiber bundles interlaced with one another (Figs 5-7, 9, 10. Col. 3 lines 66-67 discloses “the base fabric may comprise a layer of yarns oriented in the longitudinal direction and a layer of yarns oriented in the transverse direction, the yarns in the two layers not being interwoven with one another.”), a number of fibers or fiber bundles from which an individual said reinforcing thread is produced being an odd number, and said reinforcing thread representing a flat braid resembling a stranded wire (Figs. 6 and 7 depict a braided base fabric for the belt.  Since braid is made by interweaving three or more 

Regarding claim 13, FitzPatrick teaches all of the limitations of its base claim 12.  FitzPatrick further discloses:  wherein said at least one reinforcing thread is one of a plurality of reinforcing threads each being longitudinal threads (Col. 8, line 24 discloses “FIG. 7 is a schematic cross-sectional view of the braided base fabric 60 taken in the longitudinal, or machine, direction (MD) thereof.”), which, extending in the longitudinal direction of the press cover (Col. 8, lines 26-28 discloses “Fabric 60 comprises a first braided layer 68 and a second braided layer 70 defined by yarns 64 which define left-handed spirals about the base fabric 60.”), are arranged at a distance from and parallel to one another over a circumference of the press cover (Figs . 6 and 8 depicts the orientation of the threads.).

Regarding claim 14, FitzPatrick teaches all of the limitations of its base claim 12.   FitzPatrick further discloses:  comprising at least one further reinforcing thread being a circumferential thread (The belt 32 in Figs. 2-4, and 8 is manufactured from the reinforcing thread being a circumferential thread.).

Regarding 15, FitzPatrick teaches all of the limitations of its base claim 14.   FitzPatrick further discloses:  wherein said at least one further reinforcing thread extends within said polymer layer in form of a helix in a circumferential direction of the press cover (Fig. 7, the reinforcing yarns 72 are used in form of a helix in a circumferential direction of the press cover.).

FitzPatrick teaches all of the limitations of its base claim 14.   FitzPatrick further discloses:  wherein a plurality of said reinforcing threads being said longitudinal threads and said at least one further reinforcing thread being a circumferential thread form a laid fabric with one another (Figs. 5-7, and 11 in view of Figs. 2-4, and 8 illustrate circumferential thread form a laid fabric with one another.).

Regarding claim 17, FitzPatrick teaches all of the limitations of its base claim 16.   FitzPatrick further discloses:   wherein said longitudinal threads are arranged radially within said at least one circumferential thread, as viewed relative to a longitudinal axis of the press cover (Figs. 5-7, and 11 in view of Figs. 2-4, and 8 illustrate the longitudinal threads are arranged radially within the at least one circumferential thread.).

Regarding claim 18, FitzPatrick teaches all of the limitations of its base claim 16.  FitzPatrick further discloses:  wherein, as viewed in the radial direction of the press cover, said longitudinal threads are spaced apart in the radial direction from said at least one circumferential thread at crossing points (Figs. 5-7, and 11.).

Regarding claim 23, FitzPatrick teaches:  A press roll for a shoe press for treating a fibrous material web (Col. 5 lines 1-7. Fig. 1 depicts one type of long nip press for dewatering a cellulosic fibrous web being processed into a paper product on a paper machine.  The press nip 10 is defined by a smooth cylindrical press roll 12 and an arcuate pressure shoe 14.), the press roll comprising at least one press cover according to claim 12 (Fig. 1.  Press cover or press fabric are generally the same.  The entire claim 12 applied herein as well and will not be repeated again to avoid redundancy.).

 FitzPatrick teaches all of the limitations of its base claim 23.  FitzPatrick further discloses: being a shoe press roll (Fig. 1, lines 17-19.).

Regarding claim 25, FitzPatrick teaches:  A shoe press (Fig. 1, element 14) for treating a fibrous material web (Fig. 1, element 20), the shoe press comprising: a press roll and an opposing roll together delimiting a nip (Fig. 1 elements 12 and 14 form a nip.); and a rotating press cover being a press cover according to claim 12 (Fig. 1, lines 18-23 discloses “A press fabric 18 and a cellulosic fibrous web 20 being processed into a paper sheet pass together through nip 10 as indicated by the arrows in FIG. 1.  Cellulosic fibrous web 20 is supported by press fabric 18 and comes into direct contact with Smooth cylindrical press roll 12 in nip 10.”  The entire claim 12 applied herein as well and will not be repeated again to avoid redundancy.).

Regarding claim 26, FitzPatrick teaches:  A method of treating a fibrous material web (Col. 2, lines 33-35 discloses  “reliable and long-lived on long nip presses, improvements both in the structure of such belts and in methods for their manufacture are continually being made.), the method comprising: providing a press cover (Fig. 1.  Press cover or press fabric are generally the same.) according to claim 12; integrating the press cover into a shoe press and treating the fibrous material web in the shoe press (Fig. 1 illustrates this configuration. The entire claim 12 applied herein as well and will not be repeated again to avoid redundancy.).

Regarding claim 27, FitzPatrick teaches all of the limitations of its base claim 23.  FitzPatrick further discloses:  which comprising treating paper, board, tissue, or pulp web (Col. 5 lines 1-7. Fig. 1 depicts one type of long nip press for dewatering a cellulosic fibrous web being processed into a paper product on a paper machine.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-18 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Keith FitzPatrick et al. (US 6465074 B1) hereinafter FitzPatrick in view of Hiroshi Otsuka et al. US 20110277258 A1 (Otsuka). 

Regarding claim 12, FitzPatrick teaches:  A press cover (Fig. 1 element 18, press cover or press fabric are generally the same.), comprising: at least one polymer layer (Abstract discloses “A resin-impregnated endless belt for a long nip press or calender of the shoe type, or for other papermaking and paper-processing applications, has a base support structure which includes coated elements, such as yarns, having a coating of a first polymeric resin material.  The coating is a layer.) having a reinforcing structure (Col. 8 lines 32-36 discloses “Reinforcing yarns 72 are directed transversely across the base fabric 60 within its braided structure. The reinforcing yarns 72 are particularly important where the at least one reinforcing thread (Fig. 7, Reinforcing yarns 72.) being a longitudinal thread extending in a longitudinal direction of the press cover (Fig. 7 and Col. 3 lines 14-20 discloses “the resin-impregnated endless belt comprises a base support structure which may include, among the plurality of elements from which it is formed, a plurality of coated elements having a coating of a first polymeric resin material. The base support structure is in the form of an endless loop having an inner surface, an outer surface, a longitudinal direction and a transverse direction.”); said at least one reinforcing thread being formed of a plurality of fibers or fiber bundles interlaced with one another (Figs 5-7, 9, 10. Col. 3 lines 66-67 discloses “the base fabric may comprise a layer of yarns oriented in the longitudinal direction and a layer of yarns oriented in the transverse direction, the yarns in the two layers not being interwoven with one another.”), a number of fibers or fiber bundles from which an individual said reinforcing thread is produced being an odd number, and said reinforcing thread representing a flat braid resembling a stranded wire (Figs. 6 and 7 depict a braided base fabric for the belt.  Since braid is made by interweaving three or more stands then, the reinforcing thread is an odd number.  Col. 3, lines 34-37 discloses “For example, the braided Structure may have a plurality of braided yarns, wherein, in each of the layers, at least one yarn thereof extends into a contiguous layer to form an interlock therebetween.”). 
In the alternative, if the Applicant wishes to argue that thread and/or yarn made up of individual fibers and fibers or bundles are combined and connected to form threads or yarn are not implicitly or inherently taught by FitzPatrick, the Applicant is provided with an obviousness rejection using the cited reference Otsuka.
Applicant’s attention is respectfully directed to Otsuka on Fig. 1 and para [0027] that discloses “a plurality of long-fiber bundles 3 provided on both sides of the substrate sheet 2, each long-fiber bundle 3 being made by aggregating long fibers 31 oriented in substantially one direction…,”.  Similarly, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify FitzPatrick by using the fiber bundles having a multitude of long fibers as taught by Otsuka.  Similarly, one of ordinary skill in the art, upon reading the Otsuka disclosure, would also have been motivated to apply its teaching of odd number of long-fiber bundles for the benefit of the claimed invention.                

Regarding claim 13, FitzPatrick in view of Otsuka teaches all of the limitations of its base claim 12.  FitzPatrick further discloses:  wherein said at least one reinforcing thread is one of a plurality of reinforcing threads each being longitudinal threads (Col. 8, line 24 discloses “FIG. 7 is a schematic cross-sectional view of the braided base fabric 60 taken in the longitudinal, or machine, direction (MD) thereof.”), which, extending in the longitudinal direction of the press cover (Col. 8, lines 26-28 discloses “Fabric 60 comprises a first braided layer 68 and a second braided layer 70 defined by yarns 64 which define left-handed spirals about the base fabric 60.”), are arranged at a distance from and parallel to one another over a circumference of the press cover (Figs . 6 and 8 depicts the orientation of the threads.).

Regarding claim 14, FitzPatrick in view of Otsuka teaches all of the limitations of its base claim 12.   FitzPatrick further discloses:  comprising at least one further reinforcing thread being a circumferential thread (The belt 32 in Figs. 2-4, and 8 is manufactured from the reinforcing thread being a circumferential thread.).

FitzPatrick in view of Otsuka teaches all of the limitations of its base claim 14.   FitzPatrick further discloses:  wherein said at least one further reinforcing thread extends within said polymer layer in form of a helix in a circumferential direction of the press cover (Fig. 7, the reinforcing yarns 72 are used in form of a helix in a circumferential direction of the press cover.).

Regarding claim 16, FitzPatrick in view of Otsuka teaches all of the limitations of its base claim 14.   FitzPatrick further discloses:  wherein a plurality of said reinforcing threads being said longitudinal threads and said at least one further reinforcing thread being a circumferential thread form a laid fabric with one another (Figs. 5-7, and 11 in view of Figs. 2-4, and 8 illustrate circumferential thread form a laid fabric with one another.).

Regarding claim 17, FitzPatrick in view of Otsuka teaches all of the limitations of its base claim 16.   FitzPatrick further discloses:   wherein said longitudinal threads are arranged radially within said at least one circumferential thread, as viewed relative to a longitudinal axis of the press cover (Figs. 5-7, and 11 in view of Figs. 2-4, and 8 illustrate the longitudinal threads are arranged radially within the at least one circumferential thread.).

Regarding claim 18, FitzPatrick in view of Otsuka teaches all of the limitations of its base claim 16.  FitzPatrick further discloses:  wherein, as viewed in the radial direction of the press cover, said longitudinal threads are spaced apart in the radial direction from said at least one circumferential thread at crossing points (Figs. 5-7, and 11.).

Regarding claim 23, FitzPatrick teaches:  A press roll for a shoe press for treating a fibrous material web (Col. 5 lines 1-7. Fig. 1 depicts one type of long nip press for dewatering a cellulosic fibrous at least one press cover according to claim 12 (Fig. 1.  Press cover or press fabric are generally the same.  The entire claim 12 applied herein as well and will not be repeated again to avoid redundancy.).

Regarding claim 24, FitzPatrick teaches all of the limitations of its base claim 23.  FitzPatrick further discloses: being a shoe press roll (Fig. 1, lines 17-19.).

Regarding claim 25, FitzPatrick teaches:  A shoe press (Fig. 1, element 14) for treating a fibrous material web (Fig. 1, element 20), the shoe press comprising: a press roll and an opposing roll together delimiting a nip (Fig. 1 elements 12 and 14 form a nip.); and a rotating press cover being a press cover according to claim 12 (Fig. 1, lines 18-23 discloses “A press fabric 18 and a cellulosic fibrous web 20 being processed into a paper sheet pass together through nip 10 as indicated by the arrows in FIG. 1.  Cellulosic fibrous web 20 is supported by press fabric 18 and comes into direct contact with Smooth cylindrical press roll 12 in nip 10.”  The entire claim 12 applied herein as well and will not be repeated again to avoid redundancy.).

Regarding claim 26, FitzPatrick teaches:  A method of treating a fibrous material web (Col. 2, lines 33-35 discloses  “reliable and long-lived on long nip presses, improvements both in the structure of such belts and in methods for their manufacture are continually being made.), the method comprising: providing a press cover (Fig. 1.  Press cover or press fabric are generally the same.) according to claim 12; integrating the press cover into a shoe press and treating the fibrous material web in the shoe press (Fig. 1 illustrates this configuration. The entire claim 12 applied herein as well and will not be repeated again to avoid redundancy.).

Regarding claim 27, FitzPatrick teaches all of the limitations of its base claim 23.  FitzPatrick further discloses:  which comprising treating paper, board, tissue, or pulp web (Col. 5 lines 1-7. Fig. 1 depicts one type of long nip press for dewatering a cellulosic fibrous web being processed into a paper product on a paper machine.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keith FitzPatrick et al. (US 6465074 B1) hereinafter FitzPatrick.  

Regarding claim 20, FitzPatrick teaches all of the limitations of its base claim 12.  FitzPatrick further discloses:  comprising at least one radially outermost polymer layer, being radially outermost in relation to the longitudinal axis of the press cover, and a radially inner polymer layer, being a radially inner layer in relation to the longitudinal axis of the press cover (Col. 4, lines 10-14 discloses 

Regarding claim 21, FitzPatrick teaches all of the limitations of its base claim 12.  FitzPatrick further discloses:  wherein said radially inner polymer layer has a reinforcing structure embedded therein, said reinforcing structure including at least one reinforcing thread being a longitudinal thread extending in the longitudinal direction of the press cover, and said at least one reinforcing thread being formed of a plurality of fibers or fiber bundles interlaced with one another (Col. 8, line 24 discloses “FIG. 7 is a schematic cross-sectional view of the braided base fabric 60 taken in the longitudinal, or machine, direction (MD) thereof.”  

Regarding claim 22, FitzPatrick teaches all of the limitations of its base claim 12.  FitzPatrick further discloses:  wherein said outermost and inner polymer layers are exactly two polymer layers of the press cover, and said radially inner polymer layer is a radially innermost polymer layer of the press cover (Col. 9, lines 18-26 discloses “Finally, the base support structure may comprise a laminated structure having a plurality of layers. Each of the layers may be of one of the four above-described structures, each of which includes a plurality of coated yarns coated with a first polymeric resin material. In addition to enabling a chemical interlock to be formed between the second polymeric resin material coating and impregnating the base fabric as a whole, the coating of first polymeric resin material on the plurality of coated yarns in each of the layers enables the layers to be joined to one another using heat .

Response to Arguments
Applicant's arguments filed on 08/27/2021 have been fully considered but they are not persuasive.       
On page 8, last paragraph:  Applicant contends “FitzPatrick, col. 8, lines 24-33. 
The braid 60 illustrated in Fig. 7 of FitzPatrick forms a fabric. The braid is formed with a plurality of yarns. The yarns 62 and 64 extend in the machine direction MD and the yarns 72 extend in the cross direction CD. There is very little information in FitzPatrick about the constitution of the yarns. There is certainly no disclosure in the prior art reference that teaches a reinforcement thread (or yarn) which is formed of an odd number of fibers or fiber bundles.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited reference.   
Applicant admits that FitzPatrick teaches yarns that form a braided Structure having plurality of braided yarns in which in each of the layers, at least one yarn thereof extends into a contiguous layer to form an interlock therebetween, but contends, that reinforcement thread are not suggested by the cited reference, even though, FitzPatrick teaches “since braid is made by interweaving three or more stands then, the reinforcing thread is an odd number”. 
In an attempt to assist the Applicant as to why FitzPatrick alone teaches all of the limitations of the claimed invention and to advance the prosecution, the Applicant is provided with an alternative reference such as Otsuka that teaches the same as FitzPatrick.  
Otsuka teaches a plurality of long-fiber bundles in which each long-fiber bundle being made by aggregating long fibers oriented in substantially one direction and the plurality of long-fiber bundles are odd number of long-fiber bundles.  Examiner views that combining known prior art elements according .
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748    

/Eric Hug/Primary Examiner, Art Unit 1748